Title: From Thomas Jefferson to William Davies, 13 March 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond March 13th 1781

Your favors of March 8th and 11th. have remained so long unanswered from a constant Hurry of Business, but orders were immediately given for executing your requisitions as far as could be.
Mr. Armistead tells me he has procured you one set of Shoemaker Tools, being the whole to be found here which now go to you; He sends also the Deer skins which on receipt of your Letter on that Subject I had ordered to be sent by a return waggon from your post. I am now told she could not take them in which had I known a waggon should have been immediately sent express. I am much afraid we shall find great Difficulty in procuring Leather. I will send to the Barracks to know if there be any ready there, ’tho by the account I had of our last supply from thence it was so ill in quality as not to be worth sending for. I shall not fail to have other resources for Leather tried also.
The ten thousand Dollars you desire shall be furnished whenever you shall direct it to be called for. The warrant is lodged with Mr. Armistead.
Have you found yet our regulations for the Clothiers Department? I shall be glad to receive them if you have and to be informed if you think you shall not be able to find it. I am, &c.,

T. J.

